MEMORANDUM **
Rodolfo Sandoval-Valencia appeals the district court’s imposition of a sixteen-level increase in the range prescribed by the United States Sentencing Guidelines based on his Washington State conviction for third-degree rape. We have jurisdiction pursuant to 18 U.S.C. § 3742(a) and we affirm. We see no meaningful distinction between this case and United States v. Pereira-Salmeron-1 Accordingly, we affirm.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. 337 F.3d 1148 (9th Cir.2003).